ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that JOSEPH F. DOYLE, of WOODBURY, who was admitted to the Bar of this State in 1965, be suspended from practice for a period of six months for having entered a guilty plea to a charge of willfully failing to file a federal income tax for 1988, and good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and respondent is suspended from the practice of law for a period of six months effective May 24, 1993, and until the further Order of the Court; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said JOSEPH F. DOYLE as an attorney at law of the State of New Jersey; and it is further
ORDERED that JOSEPH F. DOYLE be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that JOSEPH F. DOYLE reimburse the Ethics Financial Committee for appropriate administrative costs.